Citation Nr: 1733624	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-17 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic headaches, to include migraines.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1975 to May 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In his April 2010 VA Form 9 (Substantive Appeal), the Veteran requested a Board hearing at his local VA office.  The Veteran was scheduled for a hearing on October 6, 2010; however, he did not appear for the hearing and he has not provided good cause for his absence.  Therefore, the Veteran's hearing request is deemed withdrawn and the Board may continue with appellate review.  See 38 C.F.R. § 20.704(d) (2016).

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In its October 2013 remand, the Board indicated that the Veteran had raised the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a heart disability caused by VA treatment on April 16, 2008.  Because this issue had not been considered by the RO in the first instance, it was referred to the RO for development and adjudication.  The record contains a December 2013 memorandum from the Appeals Management Center to the RO identifying this issue for referral; however, to date, no action has been taken by the RO.  Accordingly, this issue is once again referred to the RO for appropriate action.  See 38 C.F.R. § 19.9(b) (2016). 


REMAND

Although the Board regrets the further delay, an additional remand is required in order to properly and fairly decide the Veteran's claim.
In October 2013, the Board remanded the Veteran's claim to obtain outstanding VA treatment records from the Detroit VA Medical Center (VAMC) dated from 2008 to the present and to afford him a new examination to determine the etiology of his headaches.  Specifically, the Board found an April 2009 VA examination had limited probative value because the medical opinion failed to discuss the Veteran's February 1978 in-service complaints of headaches as well as a September 1981 report of medical history wherein the Veteran reported frequent or severe headaches.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion reached) (emphasis added).

In November and December 2013, the RO obtained the Veteran's VA treatment progress notes from the Detroit VAMC dated from February 12, 2008, through December 3, 2013.  However, in the Veteran's March 2008 claim for service connection for migraine headaches, he indicated he had received treatment at the John D. Dingle Medical Center (which is part of the Detroit VAMC) since 2001.  Moreover, several of the VA treatment records associated with the evidence of record document that the Veteran sought treatment at that facility prior to February 2008.  On remand, all outstanding VA treatment records must be obtained and associated with the evidence of record before the Board.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim). 

The Veteran was afforded a December 2013 VA examination to determine the etiology of his headaches.  The examiner concluded that the Veteran's headaches were less likely than not related to service, finding that although there was record of treatment and complaints of headaches in-service, the Veteran had reported headaches since the age of 15 or 16, there was no evidence of a permanent residual or chronic disability shown by the service treatment records or within one year of separation from service, and there was no evidence in the VA treatment records of treatment for migraine headaches.

The Board finds a new examination and opinion is required for several reasons.  First, the examiner provided this opinion without the benefit of a review of the Veteran's complete VA treatment records.  Second, the examiner ignored the Veteran's statements regarding the onset of his headaches, and appears to have solely relied on the absence of medical records corroborating the continuity of a headache disorder.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding that an examiner "failed to consider whether [] lay statements presented sufficient evidence of etiology of [the veteran's] disability such that his claim of service connection could be proven").  Third, the December 2013 VA examiner appears to have treated the Veteran's claimed headache disability as one which preexisted his active service, based solely on the Veteran's report in a July 1978 treatment note that he experienced headaches since the age of 15 or 16.  In this regard, the Board notes that the Veteran's November 1975 entrance examination does not document any neurological or headache disability; therefore, he is presumed sound upon entry to service absent clear and unmistakable (obvious or manifest) evidence that a headache disability preexisted service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  The question of whether a disability "clearly and unmistakably" existed prior to service is a legal determination rather than a medical one.  

Following a thorough review of the record, and considering the medical and lay evidence of record, the Board concludes that the Veteran was in sound condition on entry to active duty service and did not have a preexisting headache disability.  The Board finds the Veteran's statements in June 1978 that he experienced headaches since age 15 or 16 are not sufficient by themselves to rebut the presumption of soundness.  Although the Veteran is competent to report symptoms he experiences, such as headaches, see Layno v. Brown, 6 Vet. App. 465, 470 (1994), he has not demonstrated that he is competent to diagnose a headache disability because the evidence does not reflect he possesses the requisite education, training, and experience to do so.  See 38 C.F.R. § 3.159(a) (2016).  There is no objective medical evidence, on the entrance examination or otherwise, that the Veteran had a preexisting headache disability.  Accordingly, absent clear and unmistakable evidence to the contrary, the Board finds that the Veteran was in sound condition on entry to active service.  The new medical opinion must take this finding into consideration..

Finally, given that the Veteran served with the Reserves following his active duty service, the Board finds consideration must be given as to whether the Veteran's headaches were incurred in or aggravated in the line of duty by any period of active duty for training (ACDUTRA).  Under VA law and regulations, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6 (2016).

Based on the foregoing, the Board finds a medical opinion is required to determine if the Veteran's headaches were incurred or aggravated in the line of duty during his ACDUTRA service.  In this regard, the Board notes that the Veteran's service personnel records from his Reserve service are not associated with the evidence of record and there is no indication that they have ever been requested from the appropriate records repositories.  On remand, these records must be obtained, the RO must compile a list of the Veteran's dates of ACDUTRA service, and the examiner must render an opinion regarding whether the Veteran's headaches were incurred in or aggravated in the line of duty during his ACDUTRA service.  An opinion regarding whether the Veteran's headaches are related to any period of INACDUTRA service is not required.  The Veteran has not claimed any injuries during his ACDUTRA or INACDUTRA service and at his December 2013 VA examination he specifically denied any head injuries.  The statutory and regulatory provisions in question are clear and permit service connection for persons on INACDUTRA only for injuries, not diseases, incurred in or aggravated in the line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (emphasis in original).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA treatment records dated prior to February 12, 2008, and from December 3, 2013, to the present.

2.  Contact all appropriate records repositories to obtain the Veteran's outstanding service personnel records from his Reserve service.

As many requests as are necessary to obtain the named records must be made until a response is received that the records do not exist or until it is determined that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  All efforts to obtain these records and any negative responses received must be documented in the claims file.

If the named records are unable to be obtained, a Memorandum of Formal Finding of Unavailability must be prepared and associated with the evidence of record.  Additionally, the Veteran and his representative must be notified of such in accordance with VA regulation and be given an adequate opportunity to respond.  See 38 C.F.R. § 3.159(e).

3.  Review the Veteran's personnel records and prepare a list of the Veteran's dates of ACDUTRA service.

4.  Following completion of steps 1 through 3, afford the Veteran a VA examination to determine the etiology of his claimed headache disability.  The examiner must be provided with and review the entire claims file, to include a copy of this remand and a list of the dates the Veteran had ACDUTRA service.  The examiner must elicit from the Veteran a full history regarding the onset, continuity, symptoms, and severity of his claimed headache disability.

Following a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must determine:

* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's claimed headache disability began in or is etiologically related to his active duty service, which spanned from November 1975 to May 1980.

* Whether it is as likely as not (50 percent or better probability) that the Veteran's headaches were incurred in the line of duty during any period of ACDUTRA service.

* Whether it is as likely as not (50 percent or better probability) that the Veteran's headaches were aggravated in the line of duty during any period of ACDUTRA service.



	(CONTINUED ON NEXT PAGE)




In providing these opinions, the examiner must:

* Presume that the Veteran was in sound condition upon entry to service with NO preexisting headache disability;

* Consider and discuss the February and July 1978 in-service complaints of headaches and the Veteran's September 1981 report of medical history wherein he reported frequent and severe headaches; and

* Consider and discuss the Veteran's statements regarding the onset, continuity, and severity of symptoms.  If the examiner finds the Veteran's statements to be unreliable for any reason, he or she must provide a basis for this finding, citing to evidence of record to support this conclusion.  The examiner is also informed that a negative opinion based solely on the absence of corroborating medical evidence is not adequate.

The examiner must provide a rationale for all opinions expressed.  If the examiner is unable to provide any opinion without resorting to speculation, he or she must state so and must indicate what additional evidence, if any, would be necessary to formulate a non-speculative opinion.

5.  The Veteran is informed that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

6.  In order to avoid an additional remand, the RO must review the examination report to ensure it is compliant with the Board's specific remand instructions and to ensure that the examiner provides adequate reasoning for all opinions rendered.  If the examination report is deficient in any manner, corrective action must be taken at once.

7.  Then, Veteran's claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.












	(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

